AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina



                Life Funding Options. Inc,
                           Plaintiffs


                           v.                                               Civil Action No.       6:18-cv-00944-DCC-KFM
                   Latonya Lynn Blunt,
                          Defendant,

                    Latonya Lynn Blunt
                      ThirdParty Plaintiff
                                                                    )
                                                                    )
                         v.
                                                                    )
   Katherine Snyder; Mark Corbett; Upstate Law
                                                                    )
    Group; BAIC, Inc; Andrew Gamber; Candy
                                                                    )
   Kern-Fuller; VFG, Inc. f/k/a Voyager Financial
   Group; Michelle Plant; Performance Arbitrage
                    Company
                    ThirdParty Defendants

                    Latonya Lynn Blunt
                       Counter-Claimait

                               v.

               Life Funding Options, Inc.,
                      Counter-Defendants
                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: permanent injunction and dismissal of actions is entered as to consenting defendants.


This action was (check one):

 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.

Date: October 28, 2019                                                     ROBIN L. BLUME, CLERK OF COURT

                                                                                            s/Ashley Buckingham
                                                                                        Signature of Clerk or Deputy Clerk
